Citation Nr: 1716177	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 2008 to September 2010.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granting service connection for a right knee disability with an initial evaluation of 10 percent.  The Veteran filed a Notice of Disagreement in June 2012.  A Statement of the Case (SOC) was issued in September 2012.  The Veteran filed a Substantive Appeal in October 2012.

In March 2015, the Board remanded the issue of entitlement to an increased initial evaluation for a new VA examination.  The Veteran was scheduled for a new examination in September 2015, but he failed to report for the examination.  No good cause has been provided by the Veteran or his representative for his absence.

A Supplemental Statement of the Case (SSOC) was issued in November 2015.  The Veteran's representative submitted a due process waiver shortly thereafter, and asked that the case return to the Board.


FINDINGS OF FACT

The Veteran's service-connected right knee disability is manifested by pain and limitation of flexion to 45 degrees.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 3.951, 4.1, 4.3, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5060 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the instant case, the Veteran failed to cooperate to the full extent in the development of his claim by failing to report for his new examination in September 2015, and failing to provide good cause as to his absence.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

II.  Increased Rating

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his right knee disability.  After a thorough review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R.      § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

The Veteran's disability is rated at 10 percent under 38 C.F.R. § 4.71a , Diagnostic Code 5024-5260, effective September 25, 2010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5024 addresses tenosynovitis, which is to be rated as limitation of motion of affected parts as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See 38 C.F.R. § 4.71a; VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R.         § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a.

According to the Veteran's treatment records, in November 2010, a physical examination showed normal overlying skin, good range of motion, no instability, and good strength.  There was tenderness over the patellofemoral joint and over the lateral joint line.  The neurovascular exam was intact.  There was full motor strength and good capillary refill.  There was no lymphadenopathy or atrophy.  There was a positive McMurray's test with a negative Lachman's test.  The Veteran underwent a right knee surgery in December 2010.

A VA examination was conducted in June 2011.  In that examination, the Veteran stated that the pain was getting progressively worse since onset.  The primary symptoms were pain, stiffness, and limited motion.  There were no flare ups reported, and no assistive aids needed for walking.  The Veteran had normal gait.  Pain on motion was noted, but no measurement as to where the pain started.  There was pain on motion after repetitive use testing, but it did not cause additional limitations of motion.  Right knee flexion was 0 to 100 degrees with normal extension.  Left knee flexion was 0 to 135 degrees with normal extension.

The Veteran was afforded another opportunity for examination following the Board's remand in March 2015, but he failed to report for the examination, and failed to provide good cause as to his absence.

After a full review of the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for a right knee disability

In regard to limitation of motion, in order to warrant a schedular evaluation of 20 percent for the Veteran's right knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of either flexion or extension to 30 and 15 degrees, respectively.  Treatment records and the VA examination report do not indicate flexion to such a degree.  Further, the Veteran demonstrated full right knee extension throughout the period on appeal.  Thus, as flexion and extension of the right knee have not been limited to anywhere near 30 or 15 degrees or less, respectively, any evaluation greater than 10 percent is not warranted under Diagnostic Code 5260 or 5261.  While pain was noted on motion, there is no indication of where that pain started, and the Veteran did not comply with remand instructions to assess that limited range of motion.  As such, the Board cannot merely speculate that there may be additional limitation of motion upon objective evidence of pain on motion.

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The United States Court of Appeals for Veterans Claims (Court) has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  In this case, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  During his VA examination, progressively worsening pain was noted, but the Veteran did not wear a brace or any assistive aid, and treated the pain with medication and physical therapy.

The Board notes that the Veteran did not report any episodes of locking during the claim period, and there has been no objective evidence of ankylosis.  Therefore, Diagnostic Code 5256 is not applicable.  38 C.F.R. § 4.71a.  Nor have there been any medical findings of dislocation or removal of the semilunar cartilage of the right knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's right knee under Diagnostic Codes 5258, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5262, 5263 (2016).

Furthermore, the Board has considered the rating criteria under Diagnostic Code 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  The Veteran did not report instances of instability in the medical evidence of record.  Thus, the Board concludes that a separate rating under Diagnostic Code 5257 is not applicable.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.

Finally, the Board notes that in the Veteran's October 2012 VA Form 9, substantive appeal, it was his contention that a higher initial rating was warranted for his service-connected right knee disability because he had undergone right knee surgery a few months prior to VA examination (in June 2011).  As noted, the available records reflect that the Veteran underwent a right knee surgery in December 2010.  However, full treatment records associated with this procedure are not of record.  In the Board's March 2015 remand, instructions were given to obtain treatment records related to the Veteran's right knee from December 2010, and to consider whether a temporary total rating was warranted under the provisions of 38 C.F.R. § 4.30 based on convalescence following the December 2010 operative procedure.  On remand, the RO contacted the Veteran by letter in April 2015 and requested that he advise VA of any treatment he had received for his service-connected right knee disability since December 2010, and to provide authorization for VA to obtain any private treatment records on his behalf.  The Veteran did not respond to this letter and records related to his December 2010 right knee operative procedure were not able to be obtained.  Accordingly, further consideration of 38 C.F.R. § 4.30 is not warranted herein.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Veteran's limitation of motion and symptomatology do not rise to the level of a 20 percent initial evaluation.  The Board finds that a rating in excess of 10 percent is not warranted. 




ORDER

An initial disability rating in excess of 10 percent for a service-connected right knee disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


